PER CURIAM.
The facts in this case are set out at length in the Court of Appeals’ opinion reported at 56 N.C. App. 584, 289 S.E. 2d 576 (1982). After reviewing the record and briefs and hearing oral arguments on the question presented, we conclude that the petition for further review was improvidently granted. The order granting discretionary review is vacated. The decision of the Court of Appeals affirming the actions of the trial court remains undisturbed and in full force and effect.
Discretionary review improvidently granted.